            Case 4:20-cv-00270-BLW Document 1 Filed 06/08/20 Page 1 of 15



BURSOR & FISHER, P.A.
L. Timothy Fisher*
Brittany S. Scott*
1990 N. California Blvd., Suite 940
Walnut Creek, CA 94596
Tel: (925) 300-4455
Fax: (925) 407-2700
E-Mail: ltfisher@bursor.com
        bscott@bursor.com

BURSOR & FISHER, P.A.
Sarah N. Westcot*
2665 S. Bayshore Drive, Suite 220
Miami, FL 33133
Telephone: (305) 330-5512
Facsimile: (305) 676-9006
Email: swestcot@bursor.com

*Pro Hac Vice Forthcoming

THOMPSON LAW GROUP, PLLC
Jason S. Thompson, ISB # 8985
350 N. Ninth Street, Suite 500
Boise, ID 83702
Telephone: (208) 342-7880
Facsimile: (208) 947-2424
jason@gtidaholaw.com

Attorneys for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


BENJAMIN BIRDSALL, individually and on       Civil Action No.:
behalf of all others similarly situated,

                                Plaintiff,   CLASS ACTION COMPLAINT

       v.
                                             JURY TRIAL DEMANDED
BRIGHAM YOUNG UNIVERSITY–
IDAHO, INC.,

                              Defendant.




CLASS ACTION COMPLAINT - 1
            Case 4:20-cv-00270-BLW Document 1 Filed 06/08/20 Page 2 of 15




       Plaintiff Benjamin Birdsall (“Plaintiff”) brings this action on behalf of himself and all

others similarly situated against Defendant Brigham Young University-Idaho, Inc. (“BYU” or

“Defendant”). Plaintiff makes the following allegations pursuant to the investigation of his

counsel and based upon information and belief, except as to the allegations specifically

pertaining to himself, which are based on personal knowledge.

         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.        This is a class action lawsuit on behalf of all people who paid tuition and fees for

the 2020 Winter and Spring Terms at BYU, and who, because of Defendant’s response to the

Novel Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefit of the education for

which they paid, and/or the services or which their fees were paid, without having their tuition

and fees refunded to them.

       2.        BYU is part of a private research university with a total enrollment of

approximately 19,211 students. The university offers 96 undergraduate degrees. BYU also

operates an online program at a substantially discounted price, which offers various

undergraduate courses.

       3.        BYU operates on academic trimesters. The Winter 2020 Term began on January

8, 2020 and ran through April 9, 2020. The Spring 2020 Term began April 20 and runs through

July 22, 2020.

       4.        On March 13, 2020, BYU, through a campus announcement, announced that

because of the global COVID-19 pandemic, its campus would be closed and courses would

transition to online and remote learning. On March 18, 2020, BYU announced that Spring Term

courses would also only be available online or remotely

       5.        BYU has not held any in-person classes since March 24, 2020, at the latest.

Classes that have continued have been in an online format, with no in-person instruction.


CLASS ACTION COMPLAINT - 2
            Case 4:20-cv-00270-BLW Document 1 Filed 06/08/20 Page 3 of 15




       6.       As a result of the closure of BYU’s facilities, BYU has not delivered the

educational services, facilities, access and/or opportunities that Plaintiff and the putative class

contracted and paid for. The online learning options being offered to BYU students are subpar in

practically every aspect, from the lack of facilities, materials, and access to faculty. Students

have been deprived of the opportunity for collaborative learning and in-person dialogue,

feedback, and critique. The remote learning options are in no way the equivalent of the in-

person education that Plaintiff and the putative class members contracted and paid for.

       7.       Plaintiff and the putative class are therefore entitled to a refund of tuition and fees

for in-person educational services, facilities, access and/or opportunities that BYU has not

provided. Even if BYU claims it did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

       8.       Through this lawsuit Plaintiff seeks, for himself and Class members, BYU’s

disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time

that remained in the 2020 Winter and the Spring 2020 Terms, when classes moved online and

campus services ceased being provided. Plaintiff seeks a return of these amounts on behalf of

himself and the Class as defined below.

                                              PARTIES

       9.       Plaintiff Benjamin Birdsall is a citizen of Idaho who resides in Rexburg, Idaho.

Mr. Birdsall is an undergraduate student at BYU – Idaho pursuing a degree in Software

Engineering. The Software Engineering program at BYU relies extensively on in-person

instruction, meaningful student presentations, peer collaboration, and access to other university

facilities. None of these resources are available to Mr. Birdsall while in-person classes are

suspended. Mr. Birdsall paid Defendant approximately $2,150 in tuition and fees per term for

the Winter 2020 and Spring 2020 Terms. BYU has not provided Mr. Birdsall any refund of


CLASS ACTION COMPLAINT - 3
          Case 4:20-cv-00270-BLW Document 1 Filed 06/08/20 Page 4 of 15




tuition or other mandatory fees, despite the fact that in-person classes have not been held since

March 12, 2020.

        10.     Defendant Brigham Young University – Idaho, Inc. is a private university located

in Rexburg, Idaho.

                                  JURISDICTION AND VENUE

        11.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendants, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interest and costs.

        12.     This Court has personal jurisdiction over Defendant because Defendant maintains

its principal place of business in this District.

        13.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant is a

resident of this District.

                                    FACTUAL ALLEGATIONS

Plaintiff And Class Members Paid Tuition And Fees For The Winter 2020 And Spring 2020

Terms

        14.     Plaintiff and Class members are individuals who paid the cost of tuition and other

mandatory fees for the Winter 2020 and Spring 2020 Terms.

        15.     Winter 2020 classes at BYU began on or about January 8, 2020 and ended April

9, 2020. Spring 2020 classes began on or about April 20, 2020 and run through July 22, 2020.

        16.     Plaintiff and Class members paid the cost of tuition for the Winter 2020 and

Spring 2020 Terms, as well as associated fees and costs.

        17.     Examples of approximate tuition costs at BYU for the Winter 2020 and Spring


CLASS ACTION COMPLAINT - 4
           Case 4:20-cv-00270-BLW Document 1 Filed 06/08/20 Page 5 of 15




2020 Terms are as follows:

                   •   LDS Tuition: $2,104 per term
                   •   Non-LDS Tuition: $4,208 per term

         18.   The tuition and fees described in the paragraphs above are provided by way of

example; total damage amounts – which may include other fees that are not listed herein but that

were not refunded – will be proven at trial.

In Response To COVID-19, BYU Closed Its Campus And Cancelled All In-Person Classes

         19.   On March 13, 2020, BYU, through a campus announcement, announced that

because of the global COVID-19 pandemic, its campus would be closed and courses would

transition to online and remote learning. On March 18, 2020, BYU announced that Spring Term

courses would also only be available online or remotely

         20.   BYU has not held any in-person classes since March 12, 2020. Classes that have

continued have only been offered in an online format, with no in-person instruction.

         21.   As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiff and the putative class

contracted and paid for. Plaintiff and the putative class are therefore entitled to a refund of all

tuition and fees for services, facilities, access and/or opportunities that Defendant has not

provided. Even if Defendant claims it did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

         22.   Plaintiff and members of the Class did not choose to attend an online institution of

higher learning, but instead chose to attend Defendant’s institution and enroll on an in-person

basis.

         23.   Defendant markets BYU’s on-campus experience as a benefit of enrollment on its

website:


CLASS ACTION COMPLAINT - 5
         Case 4:20-cv-00270-BLW Document 1 Filed 06/08/20 Page 6 of 15




       24.     The online learning options being offered to BYU students are subpar in

practically every aspect, from the lack of facilities, materials, and access to faculty. Students

have been deprived of the opportunity for collaborative learning and in-person dialogue,

feedback, and critique.

       25.     The remote learning options are in no way the equivalent of the in-person

education putative class members contracted and paid for. The remote education being provided

is not even remotely worth the amount charged to class members for the Winter 2020 and Spring

2020 Terms. The tuition and fees for in-person instruction at BYU are higher than tuition and

fees for other online institutions because such costs cover not just the academic instruction, but

encompass an entirely different experience which includes but is not limited to:

                    • Face to face interaction with professors, mentors, and peers;



CLASS ACTION COMPLAINT - 6
         Case 4:20-cv-00270-BLW Document 1 Filed 06/08/20 Page 7 of 15




                   • Access to facilities such as libraries, laboratories, computer labs, and study
                     room;

                   • Student governance and student unions;

                   • Extra-curricular activities, groups, intramural sports, etc.;

                   • Student art, cultures, and other activities;

                   • Social development and independence;

                   • Hands on learning and experimentation;

                   • Networking and mentorship opportunities.

       26.     The fact that BYU students paid a higher price for an in-person education than

they would have paid for an online education is illustrated clearly by the vast price difference in

BYU’s in-person, on-campus programs versus BYU’s own online program. BYU’s in-person

tuition per term is approximately $2,104 or $4,208, or $175 to $350 per credit. However, tuition

for BYU’s online courses is offered at a discounted rate of $75 to 128.00 per credit Thus, the

cost of one term of an in-person education at BYU is more than twice the cost of a semester of

online education at the same university.

       27.     Through this lawsuit Plaintiff seeks, for himself and Class members, Defendant’s

disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time

that remained in the Winter 2020 and Spring 2020 Terms when classes moved online and

campus services ceased being provided. Plaintiff seeks return of these amounts on behalf of

himself and the Class, as defined below.

                                    CLASS ALLEGATIONS

       28.     Plaintiff seeks to represent a class defined as all people who paid BYU Winter

and Spring 2020 tuition and/or fees for in-person educational services that BYU failed to

provide, and whose tuition and fees have not been refunded (the “Class”). Specifically excluded


CLASS ACTION COMPLAINT - 7
         Case 4:20-cv-00270-BLW Document 1 Filed 06/08/20 Page 8 of 15




from the Class are Defendant, Defendant’s officers, directors, agents, trustees, parents, children,

corporations, trusts, representatives, employees, principals, servants, partners, joint ventures, or

entities controlled by Defendant, and their heirs, successors, assigns, or other persons or entities

related to or affiliated with Defendant and/or Defendant’s officers and/or directors, the judge

assigned to this action, and any member of the judge’s immediate family.

       29.     Plaintiff also seeks to represent a subclass consisting of Class members who

reside in Idaho (the “Subclass”).

       30.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by

amendment or amended complaint.

       31.     Numerosity. The members of the Class and Subclass are geographically

dispersed throughout the United States and are so numerous that individual joinder is

impracticable. Upon information and belief, Plaintiff reasonably estimates that there are tens of

thousands of members in the Class and Subclass. Although the precise number of Class

members is unknown to Plaintiff, the true number of Class members is known by Defendant and

may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through records in Defendant’s possession.

       32.     Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and Subclass and predominate over

any questions affecting only individual Class members. These common legal and factual

questions include, but are not limited to, the following:

       (a)     whether Defendant accepted money from Class and Subclass members in
               exchange for the promise to provide services;

       (b)     whether Defendant has provided the services for which Class and Subclass
               members contracted;


CLASS ACTION COMPLAINT - 8
         Case 4:20-cv-00270-BLW Document 1 Filed 06/08/20 Page 9 of 15




       (c)     whether Class and Subclass members are entitled to a refund for that portion of
               the tuition and fees that was contracted for services that Defendant did not
               provide;

       (d)     whether Defendant has unlawfully converted money from Plaintiff, the Class and
               Subclass; and

       (d)     whether Defendant is liable to Plaintiff, the Class, and Subclass for unjust
               enrichment.

       33.     Typicality. Plaintiff’s claims are typical of the claims of the other members of

the Class and Subclass in that, among other things, all Class and Subclass members were

similarly situated and were comparably injured through Defendant’s wrongful conduct as set

forth herein. Further, there are no defenses available to Defendant that are unique to Plaintiff.

       34.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of the Class and Subclass. Plaintiff has retained counsel that is highly experienced in

complex consumer class action litigation, and Plaintiff intends to vigorously prosecute this action

on behalf of the Class and Subclass. Furthermore, Plaintiff has no interests that are antagonistic

to those of the Class or Subclass.

       35.     Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class and Subclass members are relatively small compared to the burden and

expense of individual litigation of their claims against Defendant. It would, thus, be virtually

impossible for the Class or Subclass on an individual basis, to obtain effective redress for the

wrongs committed against them. Furthermore, even if Class or Subclass members could afford

such individualized litigation, the court system could not. Individualized litigation would create

the danger of inconsistent or contradictory judgments arising from the same set of facts.

Individualized litigation would also increase the delay and expense to all parties and the court

system from the issues raised by this action. By contrast, the class action device provides the


CLASS ACTION COMPLAINT - 9
         Case 4:20-cv-00270-BLW Document 1 Filed 06/08/20 Page 10 of 15




benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual management difficulties

under the circumstances.

       36.     In the alternative, the Class and Subclass may also be certified because:

       (a)     the prosecution of separate actions by individual Class and Subclass members
               would create a risk of inconsistent or varying adjudications with respect to
               individual Class and Subclass members that would establish incompatible
               standards of conduct for the Defendant;

       (b)     the prosecution of separate actions by individual Class and Subclass members
               would create a risk of adjudications with respect to them that would, as a practical
               matter, be dispositive of the interests of other Class and Subclass members not
               parties to the adjudications, or substantially impair or impede their ability to
               protect their interests; and/or

       (c)     Defendant has acted or refused to act on grounds generally applicable to the Class
               and Subclass as a whole, thereby making appropriate final declaratory and/or
               injunctive relief with respect to the members of the Class and Subclass as a
               whole.

                                          COUNT I
                                    Breach Of Contract
                            (On Behalf Of The Class And Subclass)

       37.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1-36 of this complaint.

       38.     Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       39.     Through the admission agreement and payment of tuition and fees, Plaintiff and

each member of the Class and Subclass entered into a binding contract with Defendant.

       40.     As part of the contract, and in exchange for the aforementioned consideration,

Defendant promised to provide certain services, all as set forth above. Plaintiff, Class, and

Subclass members fulfilled their end of the bargain when they paid monies due for Winter and

Spring 2020 tuition. Tuition for Winter and Spring 2020 was intended to cover in-person


CLASS ACTION COMPLAINT - 10
         Case 4:20-cv-00270-BLW Document 1 Filed 06/08/20 Page 11 of 15




educational services from January through July 2020. In exchange for tuition monies paid, Class

and Subclass members were entitled to in-person educational services through the end of the

Spring Term.

       41.      Defendant has failed to provide the contracted for services and has otherwise not

performed under the contract as set forth above. Defendant has retained monies paid by Plaintiff

and the Class and Subclass for their Winter and Spring 2020 tuition and fees, without providing

them the benefit of their bargain.

       42.      Plaintiff and members of the Class and Subclass have suffered damage as a direct

and proximate result of Defendant’s breach, including but not limited to being deprived of the

education, experience, and services to which they were promised and for which they have

already paid.

       43.      As a direct and proximate result of Defendant’s breach, Plaintiff, the Class, and

Subclass are entitled to damages, to be decided by the trier of fact in this action, to include but no

be limited to reimbursement of certain tuition, fees, and other expenses that were collected by

Defendant for services that Defendant has failed to deliver. Defendant should return the pro-

rated portion of any Winter or Spring 2020 tuition and fees for education services not provided

since BYU shut down on March 12, 2020.

       44.      Defendant’s performance under the contract is not excused due to COVID-19.

Indeed, Defendant should have refunded the pro-rated portion of any education services not

provided. Even if performance was excused or impossible, Defendant would nevertheless be

required to return the funds received for services it will not provide.

                                          COUNT II
                                      Unjust Enrichment
                             (On Behalf Of The Class And Subclass)

       45.      Plaintiff hereby incorporates by reference the allegations contained in paragraphs


CLASS ACTION COMPLAINT - 11
        Case 4:20-cv-00270-BLW Document 1 Filed 06/08/20 Page 12 of 15




1-44 of this complaint.

       46.     Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       47.     Plaintiff and members of the Class and Subclass conferred a benefit on Defendant

in the form of monies paid for Winter and Spring 2020 tuition and other fees in exchange for

certain service and promises. Tuition for Winter and Spring 2020 was intended to cover in-

person educational services from January through July 2020. In exchange for tuition monies

paid, Class members were entitled to in-person educational services through the end of the

Spring Term.

       48.     Defendant voluntarily accepted and retained this benefit by accepting payment.

       49.     Defendant has retained this benefit, even though Defendant has failed to provide

the education, experience, and services for which the tuition and fees were collected, making

Defendant’s retention unjust under the circumstances. Accordingly, Defendant should return the

pro-rated portion of any Winter and Spring 2020 tuition and fees for education services not

provided since BYU shut down on March 13, 2020.

       50.     It would be unjust and inequitable for Defendant to retain the benefit, and

Defendant should be required to disgorge this unjust enrichment.

                                        COUNT III
                                        Conversion
                           (On Behalf Of The Class And Subclass)

       51.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1-50 of this complaint.

       52.     Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       53.     Plaintiff and members of the Class and Subclass have an ownership right to the


CLASS ACTION COMPLAINT - 12
         Case 4:20-cv-00270-BLW Document 1 Filed 06/08/20 Page 13 of 15




in-person educational services they were supposed to be provided in exchange for their Winter

and Spring 2020 tuition and fee payments to Defendant.

       54.     Defendant intentionally interfered with the rights of Plaintiff, the Class, and

Subclass when it moved all classes to an online format and discontinued in-person educational

services for which tuition and fees were intended to pay.

       55.     Plaintiff and members of the Class and Subclass demand the return of the pro-

rated portion of any Winter and Spring 2020 tuition and fees for education services not provided

since BYU shut down on March 13, 2020.

       56.     Defendant’s retention of the fees paid by Plaintiff and members of the Class and

Subclass without providing the educational services for which they paid, deprived Plaintiff,

Class, and Subclass members of the benefits for which the tuition and fees paid.

       57.     This interference with the services for which Plaintiff and members of the Class

and Subclass paid damaged Plaintiff and Class and Subclass members in that they paid tuition

and fees for services that will not be provided.

       58.     Plaintiff, Class, and Subclass members are entitled to the return of pro-rated

portion of any Winter and Spring 2020 tuition and fees for education services not provided since

BYU shut down on March 13, 2020.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against Defendant, as follows:

               A.      For an order certifying the nationwide Class and the Subclass under Rule
                       23 of the Federal Rules of Civil Procedure and naming Plaintiff as the
                       representative for the Class and Subclass and Plaintiff’s attorneys as Class
                       Counsel;

               B.      For an order declaring the Defendants’ conduct violates the statutes
                       referenced herein;


CLASS ACTION COMPLAINT - 13
         Case 4:20-cv-00270-BLW Document 1 Filed 06/08/20 Page 14 of 15




                C.      For an order finding in favor of Plaintiff, the nationwide Class, and the
                        Subclass on all counts asserted herein;

                D.      For compensatory, statutory, and punitive damages in amounts to be
                        determined by the Court and/or jury;

                E.      For prejudgment interest on all amounts awarded;

                F.      For an order of restitution and all other forms of equitable monetary relief;

                G.      For injunctive relief as pleaded or as the Court may deem proper; and

                H.      For an order awarding Plaintiff and the Class and Subclass their
                        reasonable attorneys’ fees and expenses and costs of suit.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.



Dated: June 8, 2020                              Respectfully submitted,



                                                 By: /s/ Jason S. Thompson



                                                 THOMPSON LAW GROUP, PLLC
                                                 Jason S. Thompson, ISB #8985
                                                 350 N. Ninth Street, Suite 500
                                                 Boise, ID 83702
                                                 Tel: (208) 342-7880
                                                 Fax: (208) 947-2424
                                                 jason@gtidaholaw.com

                                                 BURSOR & FISHER, P.A.
                                                 L. Timothy Fisher*
                                                 Brittany S. Scott*
                                                 1990 N. California Blvd., Suite 940
                                                 Walnut Creek, CA 94596
                                                 Tel: (925) 300-4455
                                                 Fax: (925) 407-2700
                                                 E-Mail: ltfisher@bursor.com
                                                         bscott@bursor.com




CLASS ACTION COMPLAINT - 14
      Case 4:20-cv-00270-BLW Document 1 Filed 06/08/20 Page 15 of 15



                                  BURSOR & FISHER, P.A.
                                  Sarah N. Westcot*
                                  2665 S. Bayshore Drive, Suite 220
                                  Miami, FL 33133
                                  Telephone: (305) 330-5512
                                  Facsimile: (305) 676-9006
                                  Email: swestcot@bursor.com

                                  *Pro Hac Vice Forthcoming

                                  Attorneys for Plaintiff




CLASS ACTION COMPLAINT - 15
